Appeal from an order of the Supreme Court, Allegany County (James E. Euken, A.J.), entered February 3, 2005. The order denied plaintiffs motion seeking, inter alia, to vacate the parties’ judgment of divorce.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
*1027Memorandum: Supreme Court properly denied plaintiffs motion seeking, inter alia, to vacate the parties’ judgment of divorce on the ground that the stipulation of settlement incorporated into the judgment is unfair, unreasonable and unconscionable. “[Stipulations of settlement made in open court by parties represented by counsel after engaging in extensive negotiation with full knowledge of the assets to be distributed will not lightly be set aside” (Turk v Turk, 276 AD2d 953, 954 [2000]; see Cantamessa v Cantamessa, 170 AD2d 792, 793 [1991]). Here, the conclusory assertions of plaintiff in support of the motion “failed to carry even the burden necessary for a hearing” on her challenge to the stipulation of settlement (Leahy v Leahy, 9 AD3d 351, 352 [2004]; see Carlson v Carlson, 255 AD2d 873 [1998]). Present—Scudder, J.E, Gorski, Martoche, Green and Hayes, JJ.